Citation Nr: 0905844	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) from 
December 19, 2003 to June 27, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from June 28, 2008 to the present.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for PTSD, assigning a 30 
percent evaluation effective December 19, 2003.  

During the pendency of this appeal the RO granted an initial 
increase, assigning a 50 percent evaluation effective June 
28, 2008.  As the Veteran's request has not been fully 
satisfied, the issues have been recharacterized on the title 
page of this decision.

The Board notes that in his substantive appeal dated in 
November 2005, the Veteran requested a hearing.  The request 
for a hearing was withdrawn in a letter dated in December 
2008.  Therefore, no additional action in this regard is 
required.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran's service representative is the National 
Veteran's Organization of America (NVOA), as verified in his 
February 2005 VA Form 21-22.  However, a review of the claims 
file indicates that the NVOA did not submit a completed 
Statement of Accredited Representation in Appealed Case (VA 
Form 1-646) prior to the RO certifying the case to the Board 
in June 2008 and in December 2008.  In fact, it is unclear if 
the NVOA local representative has received any opportunity to 
review the case prior to it being sent to the Board.  

In the interest of due process and fairness, this must be 
done prior to appellate consideration of his claims.  On 
remand, the veteran's representative should be given an 
opportunity to submit further argument in support of the 
veteran's claims.  38 C.F.R. § 20.600 (2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit, and document 
its efforts to obtain a completed VA Form 
646, or equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to 
review the claims folder as needed.  If, 
for some reason contact cannot be made 
with the representative, the veteran 
should be so notified to ensure that his 
due process rights are protected.  
Further adjudication should then be 
undertaken in accordance with applicable 
procedures.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purpose of 
this remand is to comply with due process of law.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in his 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





